Citation Nr: 1331012	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  11-27 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for left knee patellofemoral syndrome with crepitus, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for right knee patellofemoral syndrome with crepitus, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1978 to January 1984, and from January 1984 to February 1987.  The Veteran was discharged from service with a bad conduct discharge in February 1987, and this was determined to be a dishonorable discharge for VA purposes according to a January 2010 Department of Veterans Affairs (VA) administrative decision.  38 C.F.R. § 3.12(b), (c)(2).  The VA concluded that the Veteran is precluded from obtaining health care for any disability determined to have been incurred in or aggravated by military service for the period from January 6, 1984 through February 25, 1987 since he was court-martialed and discharged from service with a bad conduct discharge for this period.  38 C.F.R. § 3.12(b), (c)(2).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran requested a hearing before the Board for his claim, but he submitted a written statement to withdraw his request for a hearing in March 2012.  Pursuant to 38 C.F.R. § 20.704(e), the Veteran's appeal shall be processed as though the request for a hearing was withdrawn.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's service connected left knee patellofemoral syndrome with crepitus shows range of motion from zero degrees at full extension to 40 degrees of flexion, with end of range pain with no decrement due to pain and fatigue and no ligamentous laxity in any direction.  

2.  The Veteran's service connected right knee patellofemoral syndrome with crepitus shows range of motion from zero degrees at full extension to 80 degrees of flexion with end of range pain, further reduced to 50 degrees after repetitive motion due to pain and fatigue and no ligamentous laxity in any direction.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service connected left knee patellofemoral syndrome with crepitus have not been met.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011);38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5003, 5257, 5260, 5261.  

2.  The criteria for a rating in excess of 10 percent for service connected right knee patellofemoral syndrome with crepitus have not been met.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011);38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5003, 5257, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes duties upon VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Turning to the duty to notify, the VCAA states that VA must notify claimants of the evidence that is necessary, or would be of assistance in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The notice VA provides must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  38 C.F.R. §3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In a claim for an increased rating, the VCAA only requires that the VA provide a generic notice that informs the Veteran that the following evidence is needed: evidence demonstrating a worsening or increase in severity of the disability; the effect that worsening has on employment; and, general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (2009).  

In this case, the content of the May 2010 VCAA notice letter for the Veteran's claim for an increased rating for his service connected left and right knee disabilities fully complies with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (2009) as it informed the Veteran of the information required as stated above.  The VCAA notice letter was provided before the unfavorable RO decision.  The Board concludes that VA satisfied its duty to notify the Veteran for the claims on appeal.  

As for the duty to assist, VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and providing an examination when warranted.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  There was an indication that the Social Security Administration (SSA) may have records relevant to the Veteran's claim, so records were requested in October 2010.  A response from SSA in August 2011 indicated that there was no medical evidence on file with the agency.  As all relevant records identified by the Veteran and VA have been obtained and considered, the Board finds that this portion of the duty to assist has been satisfied.  

Turning to the duty to provide an examination when warranted, "the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Thus, there are four elements to review to determine if a medical examination is necessary."  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)(internal citations omitted).  

However, under section 5103A(a)(2), the Secretary "is not required to provide assistance to a claimant ... if no reasonable possibility exists that such assistance would aid in substantiating the claim." Duenas v. Principi, 18Vet. App. 512, 517 (2004) (noting that "a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease"). When the Board decides whether a medical examination or opinion is necessary, it must provide a written statement of the reasons or bases for its conclusion.  38 U.S.C.A. § 7104(d)(1); Duenas, 18 Vet.App. at 517-18.  
In this case, the Veteran was provided an examination in May 2010 to assist VA in determining whether a rating in excess of 10 percent each for the Veteran's service connected left knee and right knee patellofemoral syndrome with crepitus was warranted.  In addition, a clarification of that May 2010 examination was obtained in July 2010 to clarify the measurements obtained for the Veteran's bilateral knees.  The examination of record is adequate to adjudicate the Veteran's claims as it speaks to the information noted in the applicable diagnostic codes.  Thus, the duty to assist was satisfied in this respect for the Veteran's increased rating claim.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to undertake to comply with the provisions of 38 U.S.C.A. § 5103, 5013A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Analysis of Entitlement to Increased Ratings for Knee Disabilities  

A.  Applicable Law

The Veteran asserted entitlement to an increase in his current disability rating to higher than 10 percent for his service connected left knee and right knee patellofemoral syndrome with crepitus.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12Vet. App. 199 (1999); Hart v. Mansfield, 21Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.   

Under 38 C.F.R. § 4.59, which discuss painful motion, the regulation states:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.   

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Normal range of motion of a knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II.  

Ratings for limitation of flexion of a leg are assigned as follows: flexion limited to 60 degrees yields a zero percent rating; flexion limited to 45 degrees yields a 10 percent rating; flexion limited to 30 degrees is yields a 20 percent rating; and, flexion limited to 15 degrees yields a 30 percent rating.  38 C.F.R. §  4.71a, Diagnostic Code 5260.  

Ratings for limitation of extension of a leg are assigned as follows: extension limited to 5 degrees yields a zero percent rating; extension limited to 10 degrees yields a 10 percent rating; extension limited to 15 degrees yields a 20 percent rating; extension limited to 20 degrees yields a 30 percent rating; extension limited to 30 degrees yields a 40 percent rating; and extension limited to 45 degrees yields a 50 percent rating.   38 C.F.R. §  4.71a, Diagnostic Code 5261.

As the evidence includes a letter from a VA physician from July 2010, indicating that mild arthritis was found in the Veteran's knees, Diagnostic Code 5003 is also relevant to this claim.  Diagnostic Code 5003 for degenerative arthritis notes that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations-20

With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups-10

Note (1) states that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.

Note (2) states that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive. 

Diagnostic Code 5010 considers arthritis, due to trauma, as substantiated by X-ray findings.  Ratings under this code are rated as arthritis, degenerative.  

Diagnostic Code 5257 addresses other impairments of the knees.  It states that recurrent subluxation or lateral instability yields the following ratings: Severe yields a 30 percent rating; Moderate yields a 20 percent rating; and, Slight yields a 10 percent rating.  

Note, however, that additional Diagnostic Codes concerning the knee and leg are not relevant to the claims for increased rating for the Veteran's knee disabilities, as the evidence does not reflect that the Veteran had the following conditions: knee replacements (prosthesis); ankylosis of the knees; cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint; removal of symptomatic cartilage, semilunar; impairment of the tibia and fibula; or, genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  Diagnostic Codes 5055, 5256, 5258, 5259, 5262, 5263.  As such, the Diagnostic Codes for these conditions are not relevant to this decision.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. §  5107; 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App.  49, 53 (1990).  

B.  Evidence Presented

Turning to the lay evidence presented, VA treatment records include complaints of continued knee pain by the Veteran, as well as requests for knee braces and a referral for physical therapy in July 2009.  The Veteran submitted a statement in May 2010, stating that he had no relief for his knee conditions despite undergoing physical therapy and taking medications.  The Veteran stated that he had trouble walking, driving, and doing yard work, and had to miss days off work because of his knees.  The Veteran indicated that he is limited in his activities at work, and was unsure how long his employer would allow this.  The Veteran indicated that he was being followed by a doctor, but his pain was still present.  

At his May 2010 VA examination, the Veteran reported bilateral 9/10 diffuse knee pain with no particular exacerbating or relieving factors.  He indicated that he had locking, instability, and swelling of both knees.  The Veteran stated that he had not had knee surgery, but had undergone physical therapy with no significant relief.  The Veteran indicated that his usual occupation as a truck driver had been affected, and he missed days of work due to knee pain.  In daily living, the Veteran's walking had reportedly slowed, and he stated that he could no longer walk for exercise.  As the pain was at a constant severe level according to the Veteran, there were no discrete flare-ups.  The Veteran also indicated that he used bilateral knee braces, anti-inflammatory medications, and physical therapy.  In his October 2010 notice of disagreement, the Veteran indicated that his knee condition, diagnosed as arthritis, is getting worse.  The Veteran stated that an orthopedic surgeon reviewed his films and charts in July 2010 and did not recommend surgery at that time, and the Veteran indicated that surgery is not recommended for individuals suffering from high blood pressure and diabetes.  The Veteran also stated that he did not refuse surgery for his knees.  A letter from a VA physician was also included with the notice of disagreement, and the letter indicated that x-rays from July 14, 2010 showed mild arthritis, but surgery was not recommended.  VA treatment notes also include the letter from the VA physician and confirm its authenticity, as it was entered in the Veteran's VA treatment record July 16, 2010 and mentions the July 14, 2010 x-rays.  

As for medical evidence presented, a VA examination was conducted in May 2010 to analyze the Veteran's limitations in both knees, and a July 2010 clarification was issued to correct a typographical error in the May 2010 examination report about the Veteran's right knee examination results.  Upon examination in May 2010, range of motion for the Veteran's left knee was zero degrees at full extension to 40 degrees of flexion, with end of range pain with no decrement due to pain and fatigue.  There was no ligamentous laxity in any direction in either knee according to the VA examiner.  There was moderate bilateral crepitus as well as bilateral patellar compressive tenderness.  McMurray's test was negative bilaterally.  There was no erythema, warmth to touch, or bony deformity, joint effusion or swelling of either knee.  As for clinical and diagnostic tests mentioned in the May 2010 examination, bilateral knee x-rays from January 2009 showed very small effusions.  The VA examiner diagnosed patellofemoral syndrome of the bilateral knees.  The July 2010 clarification of the right knee examination results stated that the range of motion of the right knee was from zero degrees of full extension to 80 degrees of flexion with end-of-range pain, further reduced to 50 degrees after repetitive motion due to pain and fatigue.  

C.  Analysis - Schedular Rating Considerations

1. Left Knee

The evidence is against a finding that a higher rating is warranted for the Veteran's left knee patellofemoral syndrome with crepitus, currently rated at 10 percent disabling under Diagnostic Code 5299-5260.  

While the evidence reflects a decrease in the Veteran's left knee flexion consistent with the Veteran's statements of a worsening of his condition, the decrease is still insufficient to obtain a rating higher than 10 percent.  The Veteran's left knee flexion decreased from the 120 degrees noted at his January 2009 VA examination conducted prior to the initial grant of service connection to a measurement of 40 degrees of flexion with end of range pain with no decrement due to pain and fatigue at the May 2010 VA examination.  However, to obtain a rating higher than 10 percent, the Veteran must demonstrate limitation to 30 degrees of flexion to obtain a 20 percent disability rating, and limitation to 15 degrees of flexion to obtain a 30 percent disability rating.  The Veteran's 40 degrees of flexion is greater than 30 degrees of flexion and greater than 15 degrees of flexion, so an increase to a 20 percent or 30 percent rating is not warranted under Diagnostic Code 5260.  The Board notes that the VA examiner considered and noted the Veteran's pain and fatigue upon examination, but found no decrement (reduction) in the Veteran's abilities due to these symptoms.  Even with pain and fatigue, the Veteran was still able to achieve 40 degrees of flexion which is greater than the 30 degrees of flexion required to obtain a higher rating under Diagnostic Code 5260.  Additionally, there is no evidence that the Veteran has additional limitation of motion during flare-ups.  In this regard, the Veteran has reported that his pain was constant.  He did not report having flare-ups.

Although a Veteran who demonstrates both limitation of flexion and limitation of extension that are related to a service-connected disability may be entitled to separate ratings under Diagnostic Codes 5260 and 5261, a separate rating is not warranted for the Veteran's left knee in this case.  VAOPGCPREC 9-2004.  To obtain a minimum compensable rating for limitation of extension, one must have extension limited to 10 degrees.  However, the Veteran's left knee has full extension to zero degrees according to the May 2010 examination, so a separate rating for limitation of extension is not warranted in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

A separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability is not warranted for the Veteran's left knee.  The VA examiner noted that there was no ligamentous laxity in any direction for the Veteran's left knee upon examination, despite the Veteran's assertions of instability and his wearing of a brace on his left knee.  

As stated above, additional Diagnostic Codes concerning the knee and leg are not relevant to the claims for increased rating for the left knee, as the evidence does not reflect that the Veteran had the conditions discussed in Diagnostic Codes 5055, 5256, 5258, 5259, 5262, 5263.  

Further, the Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran and other lay witnesses. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences, including reporting certain symptoms such as pain and giving way.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Board finds the Veteran competent to report the symptoms he experiences, the Veteran's statements are less credible and entitled to less probative weight in light of the medical evidence collected upon examination.  For example, the Veteran's account of his symptomatology, including locking, instability, and swelling of both knees, was inconsistent with examination that revealed no erythema, warmth to touch, bony deformity, joint effusion or swelling of either knee.  As such, more probative weight was assigned to the VA examiner's statements.  

2.  Right Knee

The evidence is against a finding that a higher rating is warranted for the Veteran's right knee patellofemoral syndrome with crepitus, currently rated at 10 percent disabling under Diagnostic Code 5299-5260.  

While the evidence reflects a decrease in the Veteran's right knee flexion consistent with the Veteran's statements of a worsening of his condition, the decrease is still insufficient to obtain a rating higher than 10 percent.  The Veteran's right knee flexion decreased from the 120 degrees noted at his January 2009 VA examination conducted prior to the initial grant of service connection to a measurement of 80 degrees of flexion with end of range pain, further reduced to 50 degrees after repetitive motion due to pain and fatigue according to the May 2010 VA examination and July 2010 clarification.  However, to obtain a rating higher than 10 percent, the Veteran must demonstrate limitation to 30 degrees of flexion to obtain a 20 percent disability rating, and limitation to 15 degrees of flexion to obtain a 30 percent disability rating.  The Veteran's 50 degrees of flexion is greater than 30 degrees of flexion and greater than 15 degrees of flexion, so an increase to a 20 percent or 30 percent rating is not warranted under Diagnostic Code 5260.  The Board notes that the VA examiner considered and noted the Veteran's pain and fatigue upon examination, and reduced the flexion measurement from 80 degrees to 50 degrees to account for these symptoms.  Even with pain and fatigue, the Veteran was still able to achieve 50 degrees of flexion which is greater than the 30 degrees of flexion required to obtain a higher rating under Diagnostic Code 5260.  Additionally, there is no evidence that the Veteran has additional limitation of motion during flare-ups.  In this regard, the Veteran has reported that his pain was constant.  He did not report having flare-ups.

Although a Veteran who demonstrates both limitation of flexion and limitation of extension that are related to a service-connected disability may be entitled to separate ratings under Diagnostic Codes 5260 and 5261, a separate rating is not warranted for the Veteran's right knee in this case.  VAOPGCPREC 9-2004.  To obtain a minimum compensable rating for limitation of extension, one must have extension limited to 10 degrees.  However, the Veteran's right knee has full extension to zero degrees according to the May 2010 examination and July 2010 clarification, so a separate rating for limitation of extension is not warranted in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

A separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability is not warranted either for the Veteran's right knee.  The VA examiner noted that there was no ligamentous laxity in any direction for the Veteran's right knee upon examination, despite the Veteran's assertions of instability and his wearing of a brace on his right knee.  

As stated above, additional Diagnostic Codes concerning the knee and leg are not relevant to the claims for increased rating for the right knee, as the evidence does not reflect that the Veteran had the conditions discussed in Diagnostic Codes 5055, 5256, 5258, 5259, 5262, 5263.  

The Board again notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran and other lay witnesses, and again states that the Veteran is competent to report his symptomatology for his right knee.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board again concludes that the Veteran's statements are less credible and entitled to less probative weight in light of the medical evidence collected upon examination.  The Veteran's account of his symptomatology, including locking, instability, and swelling of both knees, was inconsistent with objective examination that did not observe this symptomatology in the Veteran's right knee.  As such, more probative weight was assigned to the VA examiner's statements.  

D.  Analysis - Extraschedular Rating Considerations

Turning to extraschedular rating considerations, the Board must determine whether referral is warranted for a rating outside of the schedule for the Veteran's bilateral knee disabilities.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2012).  

Extraschedular consideration involves a three step analysis.  Thun v. Peaks, 22Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Here, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, so referral for extraschedular consideration is not required.  The Veteran's reported pain, weakness, and range of motion limitations for both knees are all contemplated by the Diagnostic Codes, and they do not indicate that a higher rating is warranted.  Thus, the extraschedular analysis ends here, and referral for consideration of an extraschedular rating is not required.  

As a final point, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher rating includes a claim for a total rating based on individual unemployability (TDIU) where a Veteran claims that his service-connected disability prevents him from working. Here, the Veteran has not expressly alleged that he is currently unemployed or completely unemployable as result of the aforementioned service-connected knee disabilities, although he stated that he had to miss days off work because of his knees.  Further, the VA examination in May 2010 indicated that the Veteran was still working.  As such, the Board finds that Rice is not applicable to the current appeal. There must be cogent evidence of unemployability in the record. Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.  

As a final statement on both knees, the Board notes that the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." Id.  While the Board acknowledges the Veteran's contention that he had to miss days off work because of his knees, the Board finds that the Veteran's current evaluation under the rating schedule compensates him for the loss of working time.  

For the reasons stated above, the Board finds that the criteria for an increased rating greater than 10 percent for left knee and right knee patellofemoral syndrome with crepitus have not been met.



ORDER

Entitlement to an increased rating for left knee patellofemoral syndrome with crepitus is denied.

Entitlement to an increased rating for right knee patellofemoral syndrome with crepitus is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. §  19.9 (2012).  

The Veteran contends that he has hypertension, and that his hypertension began in February 1978 while in service.  He indicated that his blood pressure was constantly up and down and not properly monitored during his 10 years of military service.  In his notice of disagreement, the Veteran asserted that he had an abnormal blood pressure reading in August 1980 of 190/87 which was not treated.  

A VA examination was not provided for the Veteran for his hypertension, and the RO's rationale asserted that a VA examination was not necessary since there was no evidence of an in-service event, injury, or disease for this disability during the Veteran's service or within a year thereafter.  However, the Board finds that a VA examination must be provided after considering the evidence presented, and the low threshold for the amount of evidence that must be presented to trigger VA's duty to assist and provide an examination.  

The Veteran currently has hypertension.  The Veteran asserted that he had constantly variable blood pressure in service, and the service treatment records show that the following readings were obtained in service: July 1977 (116/76); February 1978 (104/62 and 136/66); April 1978 (114/74); April 1978 (108/78); March 1979 (130/88); July 1979 (116/90); August 1984 (140/90); and, September 1986 (130/82).  The Board may not interpret the blood pressure readings or conclude whether they indicate hypertension or symptoms of hypertension in service.  As such, the Veteran should be scheduled for a VA examination, to include an opinion concerning the etiology of his hypertension.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all private and VA medical treatment providers who have treated him since the end of his honorable period of service in January 1984 to the present for his hypertension, and obtain an authorization to request medical treatment records from each provider identified by the Veteran.  

2. The RO must obtain all private and VA medical treatment records from each provider identified by the Veteran in Directive #1, and associate all of the records with the claims file.  

3. After completing the above development, ensure that the Veteran is scheduled for a VA examination for his hypertension.  The claims file must be provided to the examiner, and the examiner must review the claims file in conjunction with the hypertension examination.  

a. The examiner must interview the Veteran, and record in detail the history of his hypertension.  The examiner must obtain a detailed history concerning the onset of symptoms, frequency of occurrence, and duration of the Veteran's hypertension at all time periods beginning from the alleged onset to the present.  The examiner must consider the Veteran's history in all opinions rendered pursuant to directives listed below.  

b. The examiner must conduct all indicated tests and studies for hypertension, and report all clinical findings in detail.  

c. The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred during the Veteran's first period of service (February 1978 to January 1984).  The examiner must discuss the blood pressure readings obtained during the Veteran's service from February 1978 to January 1984, and their significance in his/her opinion in the rationale under this Directive.  

d. The examiner should define what a "normal" blood pressure reading is, then identify any blood pressure readings noted during the Veteran's service from February 1978 to January 1984 that were not a normal reading.  Then the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the blood pressure readings noted during the Veteran's service from February 1978 to January 1984 were symptoms of hypertension or the initial manifestation of hypertension.  

The examiner should state whether any blood pressure readings during the Veteran's period of service from January 1984 to February 1987 were considered continuity of hypertension symptoms from his first period of service (1978 to 1984).

The examiner must provide a detailed rationale for his/her opinion.  

e. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset within one year following the Veteran's discharge from his honorable period of active military service in January 1984.  

4. Then, re-adjudicate the issue of entitlement to service connection for hypertension on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


